 1
 2
 3
 4
 5
 6
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    RYAN A. HARRIS,                                   No. 2:19-cv-01139-MCE-DMC-P
12                       Plaintiff,
13            v.                                        ORDER
14    PLACER COUNTY JAIL,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   Eastern District of California local rules.

20                  On October 7, 2019, the Magistrate Judge filed findings and recommendations

21   herein which were served on the parties and which contained notice that the parties may file

22   objections within the time specified therein. Timely objections to the findings and

23   recommendations have been filed.

24                  In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule

25   304(f), this court has conducted a de novo review of this case. Having carefully reviewed the

26   entire file, the court finds the findings and recommendations to be supported by the record and by

27   proper analysis.

28   ///
                                                        1
 1                Accordingly, IT IS HEREBY ORDERED that:
 2                1.    The findings and recommendations filed October 7, 2019, are adopted in
 3   full;
 4                2.    This action is dismissed in its entirety without further leave to amend; and
 5                3.    The Clerk of the Court is directed to enter judgment and close this file.
 6           IT IS SO ORDERED.
 7   Dated: November 4, 2019
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                   2
